1
2
3
4
5
6
                        UNITED STATES DISTRICT COURT
7
                      CENTRAL DISTRICT OF CALIFORNIA
8
9
10   SECURITIES AND EXCHANGE               Case No. 2:17-cv-06929-PA-JEM
     COMMISSION,
11                                       FINAL JUDGMENT AS TO
               Plaintiff,               DEFENDANTS GH INVESTMENT
12
                                        LP AND GH DESIGN GROUP, LLC
         vs.
13
     EDWARD CHEN, JEAN CHEN,
14   HOME PARADISE INVESTMENT
     CENTER LLC, GH INVESTMENT
15   LP, GH DESIGN GROUP, LLC,
     GOLDEN GALAXY LP, AND MEGA
16   HOME, LLC,
17
               Defendants.
18
19
20
21
22
23
24
25
26
27
28
1          The Securities and Exchange Commission having filed a Complaint and
2    Defendants GH Investment LP and GH Design Group LLC (“Defendants”) having
3    entered a general appearance; consented to the Court’s jurisdiction over them and the
4    subject matter of this action; consented to a judgment in this action permanently
5    enjoining them from certain violations of the federal securities laws (see Dkt. Nos.
6    112, 146), consented to entry of this Final Judgment, without admitting or denying
7    the allegations of the Complaint (except as to jurisdiction); waived findings of fact
8    and conclusions of law; and waived any right to appeal from this Final Judgment:
9                                               I.
10         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, that Defendants
11   are permanently restrained and enjoined from, directly or indirectly, in the offer or
12   sale of any securities, by the use of any means or instruments of transportation or
13   communication in interstate commerce or by the use of the mails:
14         A.     employing any device, scheme or artifice to defraud;
15         B.     obtaining money or property by means of any untrue statement of a
16                material fact or any omission to state a material fact necessary in order to
17                make the statements made, in light of the circumstances under which
18                they were made, not misleading; or
19         C.     engaging in any transaction, practice, or course of business which
20                operates or would operate as a fraud or deceit upon the purchaser;
21   in violation of Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a).
22         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24   binds the following who receive actual notice of this Final Judgment by personal
25   service or otherwise: (a) Defendants’ officers, agents, servants, employees, and
26   attorneys; and (b) other persons in active concert or participation with Defendants or
27   with anyone described in (a).
28   ///

                                                     1
1                                               II.
2          IT IS FURTHER ORDERED that Defendant GH Investment LP is
3    permanently restrained and enjoined from, directly or indirectly, in connection with
4    the purchase or sale of any security, by the use of any means or instrumentality of
5    interstate commerce, or of the mails, or of any facility of any national securities
6    exchange:
7          A.     employing any device, scheme or artifice to defraud;
8          B.     making any untrue statement of a material fact or omitting to state a
9                 material fact necessary in order to make the statements made, in light of
10                the circumstances under which they were made, not misleading; or
11         B.     engaging in any act, practice, or course of business which operates or
12                would operate as a fraud or deceit upon any person;
13   in violation of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-
14   5() thereunder, 17 C.F.R. §§ 240.10b-5.
15         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
16   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
17   binds the following who receive actual notice of this Final Judgment by personal
18   service or otherwise: (a) Defendants’ officers, agents, servants, employees, and
19   attorneys; and (b) other persons in active concert or participation with Defendants or
20   with anyone described in (a).
21                                              III.
22         IT IS FURTHER ORDERED that Defendant Design Group LLC is
23   permanently restrained and enjoined from, directly or indirectly, in connection with
24   the purchase or sale of any security, by the use of any means or instrumentality of
25   interstate commerce, or of the mails, or of any facility of any national securities
26   exchange:
27         A.     employing any device, scheme or artifice to defraud; or
28         B.     engaging in any act, practice, or course of business which operates or

                                                      2
1                 would operate as a fraud or deceit upon any person;
2    in violation of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-
3    5(a) & (c) thereunder, 17 C.F.R. §§ 240.10b-5(a) & (c).
4          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
5    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
6    binds the following who receive actual notice of this Final Judgment by personal
7    service or otherwise: (a) Defendants’ officers, agents, servants, employees, and
8    attorneys; and (b) other persons in active concert or participation with Defendants or
9    with anyone described in (a).
10                                             IV.
11         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
12   Defendants pay disgorgement in the amount of $24,655,000, representing amounts
13   paid by EB-5 investors as a result of the conduct alleged in the Complaint, together
14   with prejudgment interest thereon in the amount of $1,173,098, for a total of
15   $25,828,098, and shall be jointly and severally liable with codefendants Edward
16   Chen, Jean Chen, Golden Galaxy LP, Mega Home, LLC, and Home Paradise
17   Investment Center LLC, for the payment of those sums. Defendants shall satisfy this
18   obligation by paying those amounts to Robert P. Mosier, in his capacity as the
19   Distribution Agent of the disgorgement fund, one year from the date of the entry of
20   this Final Judgment. If timely payment is not made on the ordered disgorgement and
21   prejudgment interest thereon on or before the due date, additional interest shall accrue
22   pursuant to 28 U.S.C. § 1961.
23         Defendants may pay by certified check, bank cashier’s check, or United States
24   postal money order payable to Robert Mosier, which shall be delivered or mailed to
25         Robert P. Mosier
26         Mosier & Company, Inc.
27         3151 Airway Ave., Suite A1
28         Costa Mesa, CA 92626

                                                  3
1    and shall be accompanied by a letter identifying the case title, civil action number,
2    and name of this Court; GH Investment LP and GH Design Group LLC as named
3    defendants in this action; and specifying that payment is made pursuant to this Final
4    Judgment.
5          Defendants shall simultaneously transmit photocopies of evidence of payment
6    and case identifying information to the Commission’s counsel in this action. By
7    making this payment, Defendants relinquish all legal and equitable right, title, and
8    interest in such funds and no part of the funds shall be returned to Defendants.
9          Defendants shall receive a credit towards payment of the disgorgement
10   amount, on a per investor basis, if, upon the express written consent of the EB-5
11   investor, such investor is willing to accept reimbursement in a form other than cash,
12   and that satisfactory proof is submitted to both Mr. Mosier and to the SEC that such
13   investor has, in fact, received assets that are equivalent in value to what such investor
14   is otherwise owed to be made whole.
15                                              V.
16         Robert Mosier, in his capacity as the Distribution Agent, shall hold the funds
17   received from Defendants (collectively, the “Fund”) and may propose a plan, after
18   soliciting input from the EB-5 investors as to their preferences, to distribute the Fund,
19   or portions thereof, pursuant to Section 308(a) of the Sarbanes-Oxley Act of 2002, as
20   amended, 15 U.S.C. § 1246(a), subject to the Court’s approval, to, or for the benefit
21   of, the EB-5 investors (which shall be in a form requested by the EB-5 investors
22   which may include a continued investment in their pending EB-project or a rollover
23   of their investment in an alternative EB-5 investment). The Court shall retain
24   jurisdiction over the administration of any distribution of the Fund. If the
25   Distribution Agent determines that there are monies in the Fund in excess of what is
26   required to make investors whole, or there are funds remaining after distribution has
27   taken place which cannot be distributed, the Distribution Agent shall send the funds
28   paid pursuant to this Final Judgment to the Commission, which shall send the funds

                                                     4
1    to the United States Treasury.
2          The Commission may enforce the Court’s judgment for disgorgement and
3    prejudgment interest by moving for civil contempt (and/or through other collection
4    procedures authorized by law) at any time after one year following entry of this Final
5    Judgment.
6                                              VI.
7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
8    purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
9    11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendants,
10   and further, any debt for disgorgement, prejudgment interest, civil penalty or other
11   amounts due by Defendants under this Final Judgment or any other judgment, order,
12   consent order, decree or settlement agreement entered in connection with this
13   proceeding, is a debt for the violation by Defendants of the federal securities laws or
14   any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
15   the Bankruptcy Code, 11 U.S.C. §523(a)(19).
16                                             VII.
17         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
18   Consent is incorporated herein with the same force and effect as if fully set forth
19   herein, and that Defendant shall comply with all of the agreements set forth therein.
20                                            VIII.
21         IT IS FURTHER ORDERED that this Court shall retain jurisdiction over this
22   action for the purpose of enforcing the terms of this Judgment and implementing and
23   carrying out the terms of all orders and decrees which may be entered herein and to
24   entertain any suitable application or motion for additional relief within the
25   jurisdiction of this Court.
26   ///
27   ///
28   ///

                                                   5
1                                             IX.
2          There being no just reason for delay, pursuant to Rule 54(b) of the Federal
3    Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and
4    without further notice.
5
6    IT IS SO ORDERED.
7
8    Dated: November 19, 2018              ____________________________________
                                                       Percy Anderson
9
                                              UNITED STATES DISTRICT JUDGE
10
11
12   Presented by:
13
14   /s/ Donald W. Searles
     Donald W. Searles
15
     Attorney for Plaintiff
16   Securities and Exchange Commission
17
18
19
20
21
22
23
24
25
26
27
28

                                                 6
